169 So.2d 27 (1964)
Edward T. ISBELL
v.
STATE.
6 Div. 55.
Court of Appeals of Alabama.
November 17, 1964.
Edward T. Isbell, pro se.
Richmond M. Flowers, Atty. Gen., and Paul T. Gish, Jr., Asst. Atty. Gen., for the State.
CATES, Judge.
This is an appeal from denial of relief under coram nobis. Under Ex parte Jenkins, 38 Ala.App. 117, 76 So.2d 858, had the appellant applied here for a writ of error, he would have got himself another trial, and, we may add, another sentence (even unto death) without credit for any time already served.
Originally Isbell was indicted for robbery, a capital felony punishable only by a jury. Code 1940, T. 14, § 415. He pled guilty. The judge rather than a jury fixed the punishment.
We were confronted with a like claim in Thomas v. State, 40 Ala.App. 697, 122 So.2d 535, a habeas corpus appeal. There we refused to consider due process had been breached in a clear case of invited error.
Here, too, we consider the judgment should be
Affirmed.